131 Nev., Advance Opinion            100
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                ALT PIROOZI, M.D., AND MARTIN                       No. 64946
                BLAHNIK, M.D.,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                      IF
                IN AND FOR THE COUNTY OF                               DEC 3 1 2015
                CLARK; AND THE HONORABLE
                JAMES M. BDCLER, DISTRICT JUDGE,
                                                                   13Y-EIf:.
                                                                      1- • •
                                                                   CL Pgi< C
                                                                             t INDrLmAN
                                                                              91-1    0    :4,1
                Respondents,                                            ilEF   izTp ui •
                and
                TIFFANI D. HURST; AND BRIAN
                ABBINGTON, JOINTLY AND ON
                BEHALF OF THEIR MINOR CHILD,
                MAYROSE LILI-ABBINGTON HURST,
                Real Parties in Interest.



                            Original petition for a writ of mandamus in a medical
                malpractice action.
                            Petition granted.


                Cotton, Driggs, Walch, Holley, Woloson & Thompson and John H. Cotton
                and Christopher G. Rigler, Las Vegas,
                for Petitioner Ah Piroozi, M.D.

                Carroll, Kelly, Trotter, Franzen, McKenna & Peabody and Robert C.
                McBride and Heather S. Hall, Henderson,
                for Petitioner Martin Blahnik, M.D.

                Eglet Prince and Dennis M. Prince, Las Vegas; Eisenberg Gilchrist & Cutt
                and Jacquelynn D. Carmichael, Robert G. Gilchrist, and Jeff M. Sbaih,
                Salt Lake City, Utah,
                for Real Parties in Interest.


SUPREME COURT




                                                                                       ■ 5-H
     OF
   NEVADA


(0) I947A
                BEFORE THE COURT EN BANC.

                                                 OPINION
                By the Court, HARDESTY, CA.:
                             On November 2, 2004, Nevada voters approved the Keep Our
                Doctors in Nevada (KODIN) ballot initiative. KODIN included the
                adoption of NRS 41A.045, which makes health-care provider defendants
                severally liable in professional negligence actions for economic and
                noneconomic damages. In this opinion, we address whether, in a health-
                care provider professional negligence action, NRS 41A.045 allows a
                defendant to argue the percentage of fault of settled defendants and to
                include those settled defendants' names on applicable jury verdict forms.
                Based on the plain language of the statute, we hold that the provision of
                several liability found in NRS 41A.045 entitles a defendant in a qualifying
                action to argue the percentage of fault of settled defendants and to include
                the settled defendants' names on the jury verdict form where the jury
                could conclude that the settled defendants' negligence caused some or all
                of the plaintiffs injury.

                                             BACKGROUND
                             This petition arises out of a professional negligence action.
                Real parties in interest, Tiffani Hurst and Brian Abbington, jointly and on
                behalf of their infant daughter MayRose, filed a complaint against several
                health-care providers, alleging that the providers' professional negligence
                caused MayRose to suffer permanent brain damage. All defendants
                settled with Hurst and Abbington, except for petitioners Dr. Ali Piroozi
                and Dr. Martin Blahnik.
                             During pretrial proceedings below, Hurst and Abbington filed
                a motion in limine to bar petitioners from arguing the comparative fault of
SUPREME COURT
      OF
   NEVADA
                                                      2
  I947A    e
                  the settled defendants at trial and including those defendants' names on
                  jury verdict forms. Relying on NRS 41.141 1 and Banks ex rel. Banks v.
                  Sunrise Hospital, 120 Nev. 822, 102 P.3d 52 (2004), which interprets NRS
                  41.141, the district court granted the motion. Petitioners now• ask this
                  court to issue a writ of mandamus ordering the district court to allow
                  petitioners to argue the comparative fault of the settled defendants and to
                  place those defendants' names on the jury verdict forms.

                                                  DISCUSSION

                  Consideration of the writ petition
                                 A writ of mandamus is available to compel the performance of
                  an act that the law requires or to control an arbitrary or capricious
                  exercise of discretion. NRS 34.160; Int'l Game Tech., Inc. v. Second
                  Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). This
                  court exercises its discretion to consider a petition for a writ of mandamus
                  only "when there is no plain, speedy and adequate remedy in the ordinary
                  course of law or there are either urgent circumstances or important legal
                  issues that need clarification in order to promote judicial economy and
                  administration."     Cheung v. Eighth Judicial Dist. Court, 121 Nev. 867,
                  869, 124 P.3d 550, 552 (2005) (internal quotation marks omitted).
                  Generally, an appeal from a final judgment or order is an adequate
                  remedy precluding such writ relief Int? Game Tech., 124 Nev. at 197, 179
                  P.3d at 558.



                        1-NRS  41.141 is a comparative negligence statute that governs the
                  liability of multiple defendants in actions asserting a comparative
                  negligence defense.



SUPREME COURT
      OF
    NEVADA
                                                         3
(0) I947A CM))0
                                 We exercise our discretion to consider this writ petition in
                     light of the important legal issues raised concerning whether NRS 41.141
                     or NRS 41A.045 applies and the corresponding effect on trials involving
                     professional negligence by a• health-care provider. We believe that
                     consideration of this petition will promote judicial economy and
                     administration in this case and other health-care provider professional
                     negligence cases pending before the Nevada district courts because the
                     resolution of the issues presented will promote settlements and reduce the
                     time and expense of professional negligence trials involving comparative
                     defense or other settling defendants. Accordingly, we conclude that this
                     writ petition warrants our consideration.
                     Merits of the writ petition
                                  Issues of statutory interpretation, even when raised in a writ
                     petition, are reviewed de novo.   Int? Game Tech., 124 Nev. at 198, 179
                     P.3d at 559. Petitioners contend that the district court abused its
                     discretion by relying on NRS 41.141(3), which prohibits a jury from
                     considering the comparative negligence of settled defendants and the
                     settlement amounts, when a remaining defendant asserts a comparative
                     negligence defense. Petitioners argue that NRS 41.141 does not apply in
                     professional negligence actions because it invalidates NRS 41A.045's
                     abrogation of joint and several liability by preventing petitioners from
                     arguing the liability of settled defendants. We must resolve the conflict
                     created when these separate statutes are read together.
                                  The district court began its analysis with NRS 41.141.
                     Notwithstanding its other limitations, NRS 41.141 applies only to actions
                     where a defendant asserts comparative negligence as a defense. NRS
                     41.141(1); see Café Moda, LLC v. Palma, 128 Nev. 78, 80-81, 272 P.3d 137,

SUPREME COURT
           OF
       NEVADA
                                                          4
( ) 1 9 4 7A    ea
                 139 (2012). When NRS 41.141 does apply, a settling defendant's
                 comparative negligence cannot be admitted into evidence or considered by
                 the jury. NRS 41.141(3). Here, although a comparative negligence
                 defense asserted against minor plaintiff MayRose would not be a bona fide
                 issue, see Buck by Buck v. Greyhound Lines, Inc.,    105 Nev. 756, 764, 783
P.2d 437, 442 (1989), petitioners' comparative negligence assertions
                 against plaintiffs Hurst and Abbington are bona fide issues triggering the
                 application of NRS 41.141.     See NRS 41.141(1). Thus, initially, NRS
                 41.141(3) appears to apply to Hurst and Abbington's claims.
                             We now turn to the application of NRS 41A.045. NRS 41A.045
                 states:
                                   1. In an action for injury or death against a
                             provider of health care based upon professional
                             negligence, each defendant is liable to the plaintiff
                             for economic damages and noneconomic damages
                             severally only, and not jointly, for that portion of
                             the judgment which represents the percentage of
                             negligence attributable to the defendant.
                                   2. This section is intended to abrogate joint
                             and several liability of a provider of health care in
                             an action for injury or death against the provider
                             of health care based upon professional negligence.
                             We have repeatedly stated that if the plain language of a
                 statute is clear on its face, we will not look beyond that language when
                 construing the provision, "unless it is clear that this meaning was not
                 intended." See Szydel v. Markman, 121 Nev. 453, 456-57, 117 P.3d 200,
                 202 (2005) (internal quotation omitted). NRS 41A.045(1) unequivocally
                 provides that defendants in professional negligence actions are severally
                 liable for economic and noneconomic damages. This means that an
                 "injured person may recover only the severally liable person's
                 comparative-responsibility share of the injured person's damages,"
SUPREME COURT
      OF
    NEVADA
                                                       5
(11) 1947A COP
                  Restatement (Third) of Torts: Apportionment of Liab. § 11 (2000), which is
                  "the portion of the judgment which represents the percentage of
                  negligence attributable to the defendant." NRS 41A.045(1). Therefore,
                  pursuant to NRS 41A.045, we hold that an injured plaintiff in a health-
                  care provider professional negligence action can recover only the
                  defendant's share of the injured plaintiffs damages.
                              Although the aforementioned approach places the risk of an
                  insolvent or immune defendant on the plaintiff, several liability schemes
                  are designed to protect individual defendants from liability exceeding the
                  defendant's fault. See Sowinski v. Walker, 198 P.3d 1134, 1151 (Alaska
                  2008). That the voters of Nevada intended this meaning is evident not
                  only by the plain language of NRS 41A.045, but also by the ballot
                  initiative's explanation section, stating that the provision "imposes •the
                  risk of nonpayment to the injured party if a defendant is not able to pay
                  his percentage of damages." Statewide Ballot Questions 2004, Question
                  No. 3, Explanation.
                              Based on these conclusions, if defendants can be held
                  responsible only for their share of an injured plaintiffs damages, it follows
                  that defendants must be allowed to argue the comparative fault of the
                  settled defendants and the jury verdict forms must account for the settled
                  defendants' percentage of fault. See Le'Gall v. Lewis Cnty., 923 P.2d 427,
                  430 (Idaho 1996) (explaining that "[i]f the jury could conclude, based on
                  the evidence, that an actor negligently contributed to the plaintiffs injury,




SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    eo
                 then the actor must be included on the special verdict form"); Restatement
                 (Third) of Torts: Apportionment of Liab. § B19 (2000). 2
                             Consequently, NRS 41.141 and NRS 41A.045, when applied in
                 cases where the comparative negligence defense is raised, conflict. NRS
                 41.141 precludes admitting a settling defendant's comparative negligence
                 into evidence, whereas NRS 41A.045 presumes admission of evidence
                 allocating damages based on proportionate liability. "Where a general and
                 a special statute, each relating to the same subject, are in conflict and they

                       2 Section B19 of the Restatement (Third) of Torts: Apportionment of
                 Liability (2000), provides as follows:

                             If one or more defendants may be held severally
                             liable for an indivisible injury, and at least one
                             defendant and one other party, settling tortfeasor,
                             or identified person may be found by the factfinder
                             to have engaged in tortious conduct that was a
                             legal cause of the plaintiffs injury, each such
                             party, settling tortfeasor, and other identified
                             person is submitted to the factfinder for an
                             assignment of a percentage of comparative
                             responsibility.
                 See also id. § 11 cmt. a (2000) ("[B]ecause liability is limited to defendants'
                 several share of damages, other nonparties may be submitted to the
                 factfinder for an assignment of a percentage of comparative
                 responsibility. . . [,] not to adjudicate their liability, but to enable
                 defendants' comparative share of responsibility to be determined."); id. §
                 B19 cmt. h (2000) ("If a jury is the factfinder, the court submits a verdict
                 form seeking a determination of the total damages suffered by the plaintiff
                 and the responsibility assigned to each party and each other person
                 having legal responsibility for plaintiffs damages."); DeBenedetto v. CLD
                 Consulting Eng'rs, Inc., 903 A.2d 969, 980 (N.H. 2006) ("[A] rule of law
                 limiting a jury or court to consideration of the fault of only the parties to
                 an action would directly undermine the New Hampshire legislature's
                 decision to assign only several liability. . . .").



SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A    e
                 cannot be read together, the special statute controls."   Laird v. State Pub.
                 Emps. Ret. Bd., 98 Nev. 42, 45, 639 P.2d 1171, 1173 (1982); see also State,
                 Dep't of Taxation v. Masco Builder Cabinet Grp., 129 Nev., Adv. Op. 83,
                 312 P.3d 475, 478 (2013) ("A specific statute controls over a general
                 statute." (internal quotation omitted)). Because NRS 41A.045 is a special
                 statute focusing specifically on professional negligence of a provider of
                 health care, it governs here.' Thus, when applicable, NRS 41A.045
                 displaces NRS 41.141.
                             Based on the foregoing analysis, the district court was
                 required to permit petitioners the opportunity to argue the comparative
                 fault of the settled defendants and include those defendants' names and
                 an assignment of their percentage of fault on the jury verdict forms. Thus,
                 we grant the petition and order the clerk of this court to issue a writ of
                 mandamus directing the district court to vacate the portion of its pretrial
                 order that conflicts with this decision and to enter a new order holding
                 that petitioners may argue to the jury that a portion of Hurst and
                 Abbington's damages was caused by the settled defendants and include
                 those defendants' names on the jury verdict form for the purpose of
                 allocating liability among all defendants. 4


                        'Furthermore, "when statutes are in conflict, the one more recent in
                 time controls over the provisions of an earlier enactment." Laird, 98 Nev.
                 at 45, 639 P.2d at 1173. The Legislature added section 3 of NRS 41.141 to
                 the statute in 1987; Nevada voters adopted NRS 41A.045 in 2004.

                       4We  note that the dissent appears to rely on NRS 17.245, yet NRS
                 17.245 was not argued at the district court, was not discussed in the
                 district court's order, and was not argued on appeal by the parties.
                 Indeed, the district court based the settlement offset on NRS 41.141—not
                 NRS 17.245—which was in itself an error. NRS 41.141(3) provides for a
                                                                   continued on next page . . .
SUPREME COURT
        OF
     NEVADA
                                                        8
(0) I947A    e
                                                                , C.J.




                 Parraguirre

                         L.
                 1   i   tek1/4--

                 Pickering


                 . . . continued

                 settlement offset in cases where the defendant raised comparative
                 negligence as a defense, not in cases where the defendants' liability is
                 several. Further, our dissenting colleague incorrectly states that NRS
                 17.245, which offsets a defendant's judgment by the settlement amount,
                 would create a windfall. However, because the petitioners are only
                 severally liable for their portion of the apportioned negligence damages,
                 they are not entitled to an offset.       See NRS 17.225(2) ("The right of
                 contribution exists only in favor of a tortfeasor who has paid more than his
                 or her equitable share of the common liability ... ."). NRS 17.225(2) is
                 taken almost verbatim from the Uniform Contribution Among Tortfeasors
                 Act § 1(b) (2008), and the purpose of this act was to make each tortfeasor
                 liable for "his or her percentage of fault and no more." John Munic
                 Enters., Inc. v. Laos, 326 P.3d 279, 283 (Ariz. Ct. App. 2014) (internal
                 quotation marks omitted); see Restatement (Third) of Torts:
                 Apportionment of Liab. § 23(b) (2000) ("A person entitled to recover
                 contribution may recover no more than the amount paid to the plaintiff in
                 excess of the person's comparative share of responsibility."); id. at § 11
                 cmt. c (2000) ("[S]everally liable defendants will not have any right to
                 assert a contribution claim."); see also Target Stores, a Div. of Dayton
                 Hudson Corp. v. Automated Maint. Servs., Inc., 492 N.W.2d 899, 904 (N.D.
                 1992) (holding that defendant was only severally liable for its negligence,
                 so it did not have a contribution claim). Finally, the dissent makes a
                 conclusory statement that NRS 41A.045 is discordant with NRS 17.245
                 but offers no legislative history to support this argument.



SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A    e
                DOUGLAS, J., with whom CHERRY and GIBBONS, JJ., agree,
                dissenting:
                              I respectfully disagree with the majority's analysis as to the
                application of NRS 41A.045. NRS 41A.045 is ambiguous and does not
                abrogate NRS 17.245's offset provision, making it improper to introduce
                any evidence of settlement into the proceedings.
                Ambiguity
                              "A statute is ambiguous when it is capable of being understood
                in two or more senses by reasonably informed persons or it does not
                otherwise speak to the issue before the court."           Chanos v. Nev. Tax
                Comm'n, 124 Nev. 232, 240, 181 P.3d 675, 680-81 (2008) (internal
                quotation marks omitted).
                              NRS 41A.045 states:
                                    1. In an action for injury or death against a
                              provider of health care based upon professional
                              negligence, each defendant is liable to• the plaintiff
                              for economic damages and noneconomic damages
                              severally only, and not jointly, for that portion of
                              the judgnent which represents the percentage of
                              negligence attributable to the defendant.
                                    2. This section is intended to abrogate joint
                              and several liability of a provider of health care in
                              an action for injury or death against the provider
                              of health care based upon professional negligence.
                              NRS 41A.045 contains at least two meaningful points of
                ambiguity. First, the use of "each defendant" could be read to either limit
                several liability to actions with multiple defendants or permit several
                liability, even when there is only one defendant. Second, when NIBS
                41A.045 applies, "each defendant is liable. . . severally only. . for that
                portion of the judgment which represents the percentage of negligence
                attributable to the defendant." It is unclear whether the percentage of
SUPREME COURT
       OF
    NEVADA


PD 1947A    e
                negligence attributable to the defendant for which she is liable is based
                only in relation to other defendants in the action, if there are any, or in
                relation to all persons at fault, including settled defendants. Based on
                these two points of ambiguity, it is necessary to consider legislative
                history, public policy, and reason in construing NRS 41A.045.
                Single or multiple defendants
                            To determine the voter intent of a law that was enacted by a
                ballot initiative, this court has considered that ballot's explanation and
                argument sections. 1 See Sustainable Growth Initiative Comm. v. Jumpers,
                LLC, 122 Nev. 53,63, 65-66, 128 P.3d 452, 460-61 (2006); see also Guinn v.
                Legislature of State of Nev., 119 Nev. 460, 467, 76 P.3d 22, 26 (2003). The
                explanation section of the ballot questionnaire relevant to NRS 41A.045
                states that "[c]urrent law provides that each one of multiple defendants in
                medical malpractice actions is severally, but not jointly liable for
                noneconomic damages," and that the proposed law would extend several
                liability to economic damages. Statewide Ballot Questions 2004, Question
                No. 3, Explanation. Thus, voters understood that the then current law,
                NRS 41A.041, 2 applied only to actions with multiple defendants, and that
                NRS 41A.045 did not propose to change this aspect of the law.
                Accordingly, this court can reasonably conclude that Nevada voters


                      'Examining the ballot materials to determine voter intent is
                appropriate because "[t]hose materials are the only information to which
                all voters unquestionably had equal access." Patrick C. McDonnell,
                Nevada's Medical Malpractice Damages Cap: One for All Heirs or One for
                Each, 13 Nev. L.J. 983, 1009 (2013).

                      2 Repealedby Statewide Ballot Questions 2004, Question No. 3,
                effective November 23, 2004.



SUPREME COURT
         OF
      NEVADA
                                                     2
1.0) 1947A
                  intended NRS 41A.045 to apply only to medical malpractice actions with
                  multiple defendants. As evident in the next subsection, such an
                  interpretation comports with canons of statutory construction, public
                  policy, and reason.
                  Several liability in relation to whom
                                Requiring multiple defendants for NRS 41A.045 to apply
                  allows the court to resolve the second ambiguity with a canon of statutory
                  interpretation. Specifically, "[w] hen a legislature adopts language that
                  has a particular meaning or history, rules of statutory
                  construction. . . indicate that a court may presume that the legislature
                  intended the language to have meaning consistent with previous
                  interpretations of the language."       Beazer Homes Nev., Inc. v. Eighth
                  Judicial Dist. Court, 120 Nev. 575, 580-81, 97 P.3d 1132, 1135-36 (2004).
                  To the extent that this court applies this canon to voters adopting
                  language that has a particular meaning, NRS 41A.045 arguably imposes
                  several liability only in relation to remaining defendants, and not settled
                  defendants.
                                As to settled defendants, one must harmonize NRS 17.245
                  (effects of release or covenant not to sue) with NRS 41A.045. Allowing for
                  several liability as between all tortfeasors, including settled defendants,
                  would be discordant with NRS 17.245(1)(a), which requires a district court
                  to reduce any judgment against tortfeasors by all amounts paid by settled
                  defendants that were liable in tort for the same injury or wrongful death.
                  Specifically, if a defendant could argue a theory of comparative negligence
                  as to settled defendants, then she would only be liable for her proportional
                  fault in relation to them. Because the judgment issued against this
                  defendant would amount to her exact liability, she would then receive a
                  windfall when NRS 17.245(1)(a) reduced that judgment by all settlement
SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    ea
                amounts. Such an interpretation should be avoided because it would
                conflict with NRS 17.245(1)(a)'s function and lead to absurd results. See
                Szydel v. Markman,         121 Nev. 453, 457, 117 P.3d 200, 202-03 (2005)
                (explaining that when two statutes conflict, this court will attempt to read
                the conflicting provisions in harmony to the extent that it does not violate
                legislative intent); Gallagher v. City of Las Vegas, 114 Nev. 595, 599-600,
                959 P.2d 519, 521 (1998) (stating that statutory interpretation should
                avoid absurd results). 3
                              NRS 41A.041 and NRS 41A.045's legislative history also
                supports this interpretation. NRS 41A.041's legislative history warrants
                consideration because NRS 41A.045 was written in response to and
                borrowed language from NRS 41A.041. NRS 41A.041's legislative history
                indicates that the Legislature did not intend for the statute to displace
                NRS 17.245(1)(a)'s provision for offsetting a judgment against a defendant
                by any settlement amounts from joint tortfeasors. NRS 41A.041's
                legislative history also suggests that its purpose was to allow for the same
                several liability found in NRS 41.141(4) in all medical malpractice actions,
                regardless of whether comparative negligence was asserted as a defense. 4


                      3 When   statutes are in conflict and cannot be read harmoniously,
                "the one more recent in time controls over the provisions of an earlier
                enactment." Laird v. State of Nev. Pub. Emp. Ret. Bd., 98 Nev. 42, 45, 639
P.2d 1171, 1173 (1982). Thus, if the court determines that NRS 41A.045
                was intended to allow for several liability as between all tortfeasors,
                including settled defendants, then NRS 17.245(1)(a) would likely not apply
                in situations when NRS 41A.045 applied.

                      4 TheLegislature and voters were silent as to whether a defendant
                could introduce evidence of the comparative negligence of a settled
                defendant and the settlement amount.



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                 Given NRS 41A.045's narrow purpose of extending existing lawo to include
                 several liability for economic damages, any legislative intent behind NRS
                 41A.041 unrelated to that purpose arguably transfers into the new
                 statute. 6
                              Based on the foregoing, it should be construed that NRS
                 41A.045 prohibits a defendant from arguing the comparative negligence of
                 settled defendants. That interpretation, would not preclude a defendant
                 from arguing that a settled defendant was 100 percent at fault. 7 Banks ex
                 rel. Banks v. Sunrise Hosp., 120 Nev. 822, 844-45, 102 P.3d 52, 67 (2004).

                        5 What existing law was at that time is unclear because this court
                 never construed NRS 41A.041. However, relying on NRS 41A.041's
                 legislative history, it seems likely that the Legislature did not intend to
                 create a system allowing apportionment of fault to settled defendants
                 because that would undermine NRS 17.245(1)(a). See Nev. Attorney for
                 Injured Workers v. Nev. Self-Insurers Ass'n, 126 Nev. 74, 85, 225 P.3d
1265, 1271 (2010) (stating that this court presumes that, when enacting
                 statutes, the Legislature has a "full knowledge of existing statutes relating
                 to the same subject" (internal citations omitted)). Thus, it likely follows
                 that the voters' intent in enacting NRS 41A.045 would be similar.

                        6Although   "KODIN stops 'double-dipping' by informing juries if
                 plaintiffs are receiving money from other sources for the same injury," this
                 provision does not appear to include individual settlement amounts; it
                 may include organizational and corporate settlements. See NRS 42.021.

                        7Althoughcomporting with existing law, this seems counterintuitive.
                 A defendant cannot assert comparative negligence against a settled
                 defendant, but she can argue that a settled defendant is 100 percent
                 negligent. Any unsuccessful effort made by a defendant to show that a
                 settled defendant is 100 percent at fault is essentially an argument of
                 comparative negligence. While this only becomes relevant if settled
                 defendants' names are on the jury verdict forms and the jury is directed to
                 apportion fault, it is likely that this leads to some jury speculation and
                 affects judgments.



SUPREME COURT
        OF
     NEVADA
                                                       5
(01 1)47A    e
                       With this in mind, I submit that the district court did not abuse its
                       discretion in its order granting the Hursts' motion in limine.
                       NRS 17.245
                                    As to NRS 17.245 (effects of release or covenant not to sue), it
                       states:
                                          1. When a release or a covenant not to sue
                                    or not to enforce judgment is given in good faith to
                                    one of two or more persons liable in tort for the
                                    same injury or the same wrongful death:
                                           (a) It does not discharge any of the other
                                    tortfeasors from liability for the injury or wrongful
                                    death unless its terms so provide, but it reduces
                                    the claim against the others to the extent of any
                                    amount stipulated by the release or the covenant,
                                    or in the amount of the consideration paid for it,
                                    whichever is the greater; and
                                          (b) It discharges the tortfeasor to whom it is
                                    given from all liability for contribution and for
                                    equitable indemnity to any other tortfeasor.
                                          2. As used in this section, "equitable
                                    indemnity" means a right of indemnity that is
                                    created by the court rather than expressly
                                    provided for in a written agreement.
                       In association with NRS 17.245(1)(a), this court has stated that "to
                       prevent improper speculation by the jury, the parties may not inform the
                       jury as to either the existence of a settlement or the sum• paid." Banks ex
                       rel. Banks v. Sunrise Hosp., 120 Nev. at 843-44, 102 P.3d at 67 (citing
                       Moore v. Barmen, 106 Nev. 679, 680-81, 799 P.2d 564, 565 (1990)). 8 NRS


                             8 Notethat while this rule was mentioned in the context of NRS
                       41.141, the court expressly stated that this rule was not based on that
                       statute. Moore, 106 Nev. at 681 n.2, 799 P.2d at 566 n.2.



SUPREME COURT
        OF
     NEVADA
                                                              6
(0) 1947A    9.4k,30
                41A.045 does not allow for comparative fault theories as to settled
                defendants and has no effect on NRS 17.245, thus, the district court
                properly applied the law and did not abuse its discretion by forbidding any
                discussion as to a settlement occurring and the settlement amount. 9
                Defendants' names on jury verdict forms
                            Lastly, "[t]his court reviews a district court's decision to give a
                jury instruction for abuse of discretion." See FGA, Inc. v. Giglio, 128 Nev.,
                Adv. Op. 26, 278 P.3d 490, 496 (2012). 10 Here, the district court did not
                abuse its discretion by refusing to place settled defendants' names on the
                jury verdict forms because that decision is consistent with the law that the
                jury may not be informed of settlement or the sum paid. Moore, 106 Nev.
                at 681-82, 799 P.2d. at 566.




                      9Asstated above, if the settlement was with an organization or
                corporation, it is possible that NRS 42.021 might dictate a different
                outcome.

                      10 Nevada    has no law regarding the standard of review for jury
                verdict forms; however, the Fifth Circuit has stated that, like jury
                instructions, it reviews verdict forms for an abuse of discretion. Baisden v.
                Pm Ready Prods., Inc., 693 F.3d 491, 506 (5th Cir. 2012).



SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A
                               Therefore, I would sustain the district court as to the non-
                  inclusion of settled defendants.


                                                     Jrbusr      ) 11/4"          J.
                                                     Douglas
                  We concur:




SUPREME COURT
         OF
      NEVADA

                                                       8
(t>) 1947A    e